DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 12/5/2020, 1/17/2021, 3/30/3031, 8/4/2021, and 12/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicants have submitted six different information disclosure statements with hundreds of documents listed on each statement.  Although an explanation is not required for English language documents, the large number of documents creates a burden on the Office to review all of them.  It would be helpful to provide explanations of the relevance to the application for review purposes.
See MPEP §  609.04(a) III.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brak et al. (US 2014/0148924).
 
Regarding claim 1, Brak et al. teaches a vertical batch furnace assembly for processing wafers comprising: 
a cassette handling space, 123, provided with a cassette storage, 108, configured to store a plurality of wafer cassettes, 110, provided with a plurality of wafers and a cassette handler, 131, configured to transfer wafer cassettes between the cassette storage and a wafer transfer position, 130;
 a wafer handling space, 121, provided with a wafer handler, 124, configured to transfer wafers between a wafer cassette in the wafer transfer position and a wafer boat in a wafer boat, 112, transfer position; 
an internal wall, 104, separating the cassette handling space and the wafer handling space and provided with a wafer transfer opening, 137, adjacent the wafer transfer position for a wafer cassette from or to which wafers are to be transferred, wherein the cassette storage comprises a cassette storage carousel, 108.
Brak et al. does not specifically teach that the diameter is between 1.1 and 1.6 meter, but does teach that the carousel hold 4 cassettes.  It would have been obvious to one of ordinary skill in the art to set the carousel diameter between 1.1 and 1.6 meters, in order to allow enough room to hold all 4 cassettes, since it has been that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Brak et al. teaches a substantially rectangular footprint having two opposite short sides defining a width of the vertical batch furnace assembly and having two opposite long sides defining a length of the vertical batch furnace assembly, see figure 1B.  
Brak et al. does not teach the width of the vertical batch furnace assembly is 1.65 meter or less.  It would have been obvious to one of ordinary skill in the art to set the width of the furnace to 1.65 meter or less in order to create a small footprint, since it have been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Brak et al. teaches: 
a first process chamber, 106, for processing wafers accommodated in a wafer boat; 
a second process chamber, 107, for processing wafers accommodated in a wafer boat ; and 
a single wafer boat handling device comprising one rotatable table, 111, having a plurality of wafer boat support surfaces each configured for supporting a wafer boat, wherein the rotatable table is rotatable by an actuator around a central substantially vertical axis to transfer each wafer boat support surface to: 
a first wafer boat load/receive position in which the wafer boat handling device is configured to load a wafer boat vertically from the rotatable table into the first process chamber and to receive the wafer boat from the first process chamber onto the rotatable table; and 
a second wafer boat load/receive position in which the wafer boat handling device is configured to load the wafer boat vertically from the rotatable table into the second process chamber and to receive the wafer boat from the second process chamber onto the rotatable table, see figures 1A and 1B and paragraphs 0027-0032.

Regarding claim 8, Brak et al. teaches the wafer boat handling device comprises a first wafer boat lift assembly, 114, configured to transfer a wafer boat between the first wafer boat load/receive position and the first process chamber.

Regarding claim 9, Brak et al. teaches the wafer boat handling device comprises a second wafer boat lift assembly, 114, configured to transfer a wafer boat between the second wafer boat load/receive position and the second process chamber.

Regarding claim 10, Brak et al. teaches the rotatable table is rotatable to transfer each wafer boat support surface also to: a cooldown position in which the wafer boat handling device is configured to cool down the wafer boat, see top position in figure 1B.

Regarding claim 11, Brak et al. teaches the rotatable table is rotatable to transfer each wafer boat support surface also to an intermediate wafer boat position, wherein the vertical batch furnace assembly additionally comprises a boat transfer mechanism configured to transfer a wafer boat which is on a wafer boat support surface which is in the intermediate position to the boat transfer position and vice versa, see paragraphs 0027 through 0032 and figure 1B.

Regarding claim 12, Brak et al. teaches at least one cassette in-out port, 133, provided in a wall bounding the cassette handling space, wherein the cassette handler is configured to transfer wafer cassettes between the cassette storage, the wafer transfer position and the at least one cassette in-out port.

Regarding claim 13, Brak et al. teaches the cassette handler is provided with a cassette handler arm, 131,and an elevator mechanism configured to reach wafer cassettes at different vertical heights within the cassette storage.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brak et al. (US 2014/0148924) in view of Zinger (US 5,407,449).

Regarding claim 3, Brak et al. teaches the cassette storage carousel has a storage capacity of 4.  Zinger teaches a vertical batch furnace assembly that includes a cassette storage carousel with at least one platform stage and has a storing capacity between 5 to 8 wafer cassettes per platform stage, see figure 3.
It would have been obvious to one of ordinary skill in the art to replace the 4 cassette capacity storage carousel of Brak et al. with the higher capacity carousel of Zinger in order to achieve the predictable result of increasing the storage capacity of the batch furnace assembly.

Regarding claim 4-6, Zinger teaches a storing capacity of 5, 6, and 8, see figure 3.  Neither Brak et al. nor Zinger teach the exact diameter of the carousel, as claimed.  It would have been obvious to one of ordinary skill in the art to set the carousel diameter of Zinger between 1.1 and 1.6 meters, in order to allow enough room to hold the up to 8 cassettes, since it has been that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



25 October 2022